Citation Nr: 1711849	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  08-38 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for cervical spine degenerative disc disease (DDD).

2. Entitlement to an evaluation in excess of 30 percent for cervicalgia associated with cervical spine DDD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 through October 1969 with subsequent Air Force National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in June 2006 and December 2006 by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) at a July 2010 Travel Board hearing.  A transcript is of record.

The case was initially brought before the Board in March 2011, at which time the Board remanded, in pertinent part, the issues on appeal for further development.  The matter was subsequently returned to the Board.  In an August 2014 decision, the Board, in pertinent part, denied a rating higher than 20 percent for cervical spine DDD, and remanded the claim for a rating higher than 30 percent for cervicalgia to comply with the prior March 2011 remand instructions.  The Veteran appealed the August 2014 decision to the Court of Appeals for Veterans Claims (Court).  In a June 2015 Order of the Court granting a Joint Motion for Partial Remand (JMPR), the parties agreed to vacate and remand the August 2014 decision pertaining only to the decision to deny a rating higher than 20 percent for cervical spine DDD for compliance with the terms of the JMPR.  In September 2015, and again in May 2016, the Board remanded the case for further development in response to the JMPR.  The issues on appeal have since been returned for appellate review.



FINDINGS OF FACT

1. During the period on appeal, the Veteran's cervical spine DDD resulted in complaints of pain, especially with motion, but with the ability to forward flex the cervical spine 20-25 degrees, albeit with pain, but without  neurological abnormalities of the upper extremities.  

2. During the period on appeal, the Veteran's cervicalgia frequently occurred, sometimes daily, lasting anywhere from 20-30 minutes to one hour.  


CONCLUSIONS OF LAW

1. For the entire period on appeal, the criteria for a rating in excess of 20 percent for the Veteran's service-connected cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2016).

2. For the entire period on appeal, the criteria for a rating in excess of 30 percent for the Veteran's service-connected cervicalgia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.27, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to provide notification to a claimant with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify was satisfied prior to the initial RO decision by letters dated March 2005 and September 2006 to the Veteran that informed him of his own and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letters also provided notice of information and evidence needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist in the development of the claim.  This duty includes assisting in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issue decided herein has been accomplished, and therefore appellate review may proceed.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains relevant service treatment and personnel records, post-service VA treatment records, and VA examination reports.  The Veteran has not identified any outstanding relevant evidence that he wants VA to obtain.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2016).

The Veteran was most recently provided a VA examinations in 2016.  He was previously examined in 2008, 2011, 2014 and 2015.  There is no objective evidence indicating that there has been a material change in the severity of either service-connected disability since he was last examined.  See 38 C.F.R. § 3.327(a) (2016).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The Board finds this examination reports to be thorough and consistent with contemporaneous medical records.  The examination in this case is adequate upon which to base a decision with regard to this claim.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran also had the opportunity to testify at a hearing before the undersigned VLJ in July 2010.  The Court has held that the requirements for 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the July 2010 hearing the undersigned explained the issues on appeal, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Increased Rating

The Board has reviewed all of the evidence in the claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Disability ratings are determined by application of a ratings schedule which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate disability ratings, known as staged ratings, may be assigned where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).

The Veteran's service-connected cervical spine disability is rated as 20 percent disabling, under Diagnostic Code 5243.  The Veteran's service-connected cervicalgia is rated as 30 percent under Diagnostic Code 5243-8100.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27 (2016).

The Board notes that DDD is rated under Diagnostic Code 5243 for intervertebral disc syndrome. Under DC 5243, the rater can rate the Veteran's disability under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  The current 20 percent evaluation is for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  Incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months results in award of a 40 percent evaluation.  The maximum 60 percent evaluation is awarded for incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

An "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  See 38 C.F.R. § 4.71a.

Under the General Rating Formula, a 20 percent rating would be assigned where there is forward flexion of the cervical spine greater than fifteen degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine is not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A rating of 30 percent disability is warranted where there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A rating of 40 percent is warranted where there is unfavorable ankylosis of the entire cervical spine.  A 100 percent disability rating is awarded when there is unfavorable ankylosis of the entire spine.

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2).  See also 38 C.F.R. § 4.71a, Plate V.

The General Rating Formula also provides for the assignment of separate disability evaluations under appropriate Diagnostic Codes for any objective neurologic abnormalities associated with a disease or injury of the spine.  General Rating Formula, Note (1).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98.

Under the terms of Diagnostic Code 8100, a 10 percent evaluation is assigned for migraines with characteristic prostrating attacks averaging one in two months over the last several months.  The current 30 percent evaluation is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent evaluation, the highest available under Diagnostic Code 8100, is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a.

The rating criteria do not define "prostrating" as used in Diagnostic Code 8100.  By way of reference, the Board notes that according to WEBSTER'S NEW COLLEGE DICTIONARY 909 (3d Ed. 2008), "prostrate" is defined as "physically or emotionally exhausted."  "Incapacitated" is listed as a synonym.  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."

Similarly, the regulations provide no clarification as to the meaning of the phrase "productive of severe economic inadaptability."  The Court, however, has issued a precedent decision which focuses on the meaning of this phrase.  In Pierce v. Principi, 18 Vet. App. 440 (2004), the Court interpreted the phrase as follows: "nothing in DC 8100 requires that the claimant be completely unable to work in order to qualify for a 50% rating" because "[i]f 'economic inadaptability' were read to import unemployability," a claimant who "met the economic-inadaptability criterion, would then be eligible for a rating of total disability based on individual unemployability [ (TDIU) ] .... rather than just a 50% rating."  Id.  The Court therefore rejected the notion that "severe economic inadaptability" was equivalent to an inability to secure or follow a substantially gainful occupation, the unemployability standard for TDIU.  Id. (citing 38 C.F.R. § 4.16(a).  In addition, the Court in Pierce acknowledged the Secretary's concession that the phrase "productive of severe economic inadaptability" in Diagnostic Code 8100 should be construed as either "producing" or "capable of producing" severe economic inadaptability.  Id. at 445.

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  
38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

In May 2006, the Veteran reported that his neck felt sore.  A June 2006 MRI report indicated the Veteran had mild straightening of the cervical spine, a moderate loss of height of his C6 vertebra, and a slight loss of height of his C3, C5 and C7 vertebrae.  The impression was "[c]ompression of several vertebral bodies" and multilevel degenerative disc disease.

The Veteran was afforded a VA examination for his cervicalgia claimed as headaches in September 2006.  He reported experiencing pulsating pain in his neck that radiated up to the right side of his head.  He got headaches three to four times a day, which lasted for approximately 20 to 30 minutes.  The examiner diagnosed the Veteran with cervicalgia and opined, "Veteran likely has headache pain secondary to his neck pain."

In his November 2007 notice of disagreement, the Veteran stated he could not turn his neck all the way.  He also reported getting headaches when he looked up or down for too long.

In October 2008, the Veteran was afforded a VA examination to evaluate his cervical spine DDD and cervicalgia.  He reported constant neck pain, which was aggravated by movement.  Regarding his headaches, the Veteran reported he experienced headaches after moving his neck, he got a headache approximately three times a week, and the headaches lasted for an hour.  Additionally, he had to lie down and rest for the duration of a headache.  Upon examination, the Veteran had active and passive forward flexion to 20 degrees with pain at 20 degrees; active and passive extension to 10 degrees with pain at 10 degrees; right and left lateral bend to 20 degrees with pain at 20 degrees; right and left rotation to 40 degrees with pain at 40 degrees.  The Veteran's posture was normal and there were no neurological abnormalities noted, although the Veteran reported decreased sensation in his right shoulder.  The examiner found that fewer than half of the Veteran's headaches were prostrating.  He was diagnosed with "headaches secondary to cervical spine condition."

A January 2009 VA treatment record noted the Veteran reported dizziness, pressure on the back of his neck, and fatigue.  In September 2009, he reported chronic, severe neck pain and headaches.

The Veteran appeared before Board at a July 2010 Travel Board hearing.  During his hearing, he reported getting headaches more frequently.  The frequency of his headaches depended on how active he was that day.  His wife reported that he gets headaches when he looks up or down.  The Veteran further reported that he had to stop swimming because he could not turn his head to breathe.  The Veteran's wife reported that they had to hire a painter because the Veteran could not look up and down to paint.

A note in a VA treatment record dated September 2010 noted the Veteran had no spine deformities "but ROM limited."  In January 2011, the Veteran reported chronic back pain and headaches, but also reported playing tennis and golfing several times a week.

In March 2011, the Veteran was afforded another VA examination for his cervical spine.  The Veteran stated he experienced severe neck pain, cramping, and headaches.  He also reported having to lie down for an hour six days a week to rest his neck and alleviate the pain.  Physical examination revealed the following ranges of motion: flexion to 20 degrees; extension to 15 degrees, left and right lateral flexion to 15 degrees; and left and right lateral rotation to 20 degrees.  There was objective evidence of pain on active motion.  There were no neurological abnormalities of the upper extremities.  The examiner noted there was a discrepancy between the Veteran's range of motion recorded during the examination and notes in his medical records that indicated he played golf and tennis several times a week.

The Veteran was afforded a VA examination for his cervicalgia in October 2014.  The report noted "[t]he veteran does not report headaches.  The veteran reports pain that goes up from the shoulders up the top of the neck."  The examiner opined "he has cervicalgia which is the medical terminology for neck pain or pain in the cervical spine."

A note in a VA treatment record dated June 2014 noted "ROM CERVICAL spine decreased flexion and extension and rotation right greater than left."  The Veteran's neurologic exam was normal.  A MRI report from April 2015 noted straightening of the cervical spine with very mild reversal of the normal cervical lordosis.  A May 2015 VA treatment record noted the Veteran reported "cracking" in his neck.  The Veteran also reported he golfed once a week, but could no longer work in the garden because of his back and neck pain.  The Veteran continued to report neck pain and headaches, but no VA treatment records document the Veteran's range of motion in degrees.

Another VA examination was afforded the Veteran in December 2015.  He reported pain and limited range of motion when bending and turning his neck repeatedly.  Physical examination revealed the following ranges of motion: forward flexion to 25 degrees; extension to 25 degrees; right and left lateral flexion to 20 degrees; right lateral rotation to 50 degrees; left lateral rotation to 60 degrees.  Pain was noted on examination, causing functional loss.  The Veteran had localized tenderness that did not result in an abnormal gait and neurological testing was normal.

The Veteran was afforded a final VA examination in August 2016.  The Veteran reported pain that travels from the back of his neck, to behind his ear and up his head.  The pain lasted 15 minutes to an hour and occurred daily.  The examiner opined "veteran has cervicalgia which is a referred pain from the cervical spine and is not a primary headache condition."  With regard to his cervical spine DDD, the Veteran reported that he has difficulty looking up and pain with repeated movement.  His pain was constant daily with no flare ups.  Upon physical examination, the Veteran refused to participate in range of motion testing, declining to move his neck due to pain.  Neurological testing was normal.  No ankylosis was noted.  The examiner noted the Veteran reported too much neck pain for examination; however, he turned his head to speak to the examiner, look around the examination room, and look down the hall to leave the examination room.  Further, the examiner noted the Veteran reported his neck pain prevented him from gardening, changing his oil, and climbing ladders.  However, the examiner opined the Veteran did not need to extend the neck to look upwards to change oil and his profession did not require him to climb ladders frequently.

An August 2016 VA treatment record noted the Veteran was recommended for an occipital nerve block to treat his headaches.  Later, in September 2016, the Veteran reported neck pain, but he also stated he played tennis once a week.

Cervical Spine DDD

In evaluating the evidence of record, the Board finds that the Veteran is entitled to a rating of 20 percent, but no higher, for the entire period on appeal.

The Veteran's cervical spine DDD is rated under Diagnostic Code 5243 for intervertebral disc disease.  However, the Veteran's record, to include the October 2008, March 2011, December 2015, and August 2016 VA examinations, does not indicate he was ever prescribed bed rest by a physician.  The October 2008 VA examination report noted that the Veteran reported being incapacitated approximately 100 times over the past year for 30 to 60 minutes due to his neck pain.  However, there was no indication he was ever prescribed bed rest by a physician.  Again, in the March 2011 VA examination, the Veteran reported that he lay down approximately six times a week for one hour due to his neck pain, but there was no indication he was ever prescribed bed rest by a physician.  Although the Veteran may voluntarily restrict his physical activities when he experiences increased pain, this is not how VA defines an incapacitating episode.

With regard to functional impairment, including limitations of range of motion, the Board observes that his limited range of motion is contradicted by his level of physical activity.  During his March 2011 VA examination, he had limited cervical range of motion, but had reported in a January 2011 VA treatment record that he played tennis and golfed several times a week.  During the most recent VA examination in August 2016, the Veteran refused all motion testing, claiming his cervical spine pain was too severe.  However, the examiner noted the Veteran was able to turn his head to look around the room, he was able to look down at the examining table, and he was able to turn his neck to each side to look down the hallway when he left the examination room.  The Veteran's representatives would have us believe that his pain was so severe as to limit all motion in his neck.  The Board does not wish to discount the Veteran's pain, which is well documented in the evidence of record.  However, the fact that he could move his head around freely, as observed by the VA examiner, yet chose not to do so during the course of the examination, weighs heavily against the notion that the Veteran is rendered immobile by his neck pain.

The fact that the Veteran refused to participate in range of motion testing on the recent VA examination does not equate to a finding that he, in fact, has no range of motion of the cervical spine.  The examiner clearly documented that despite the Veteran's complaints, he was, as a matter of fact, able to turn his head to each side and to look down.  Therefore, the Board does not find the results of this examination to be a credible representation of the severity of his disability.   Rather, at all other times the Veteran was tested, he was able to flex the cervical spine 20-25 degrees.  This squarely falls within the criteria for the currently assigned 20 percent rating, which contemplates forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees.  The next highest rating requires forward flexion to 15 degrees or less.  That is not shown, nor is ankylosis (immobility) of the cervical spine.  He also does not display symptoms comparable to such limitations.  The currently assigned 20 percent rating would also encompass the straightening of the cervical spine shown on the MRI from April 2015.  As such, an evaluation in excess of 20 percent was not warranted under the General Formula for the period on appeal.  38 C.F.R. § 4.71a, Diagnostic Code, 5243 (2016).

The Board has considered whether there are neurological abnormalities that would warrant a higher rating for the entire appeal period.  Neurological manifestations of the Veteran's cervical spine disability have been noted in the record.  In June 2006, the RO granted service connection for right trapezius paresthesia, with a 20 percent rating, effective September 8, 2004, pursuant to Diagnostic Code 8599-8510.  The August 2014 Board decision denied an increased rating for that claim.  On appeal to the Court, the Veteran and his attorney chose not to contest that denial, and requested the decision remain undisturbed.  Accordingly, the August 2014 determination denying an increased rating in excess of 20 percent for right trapezius paresthesia is no longer part of this appeal.

The Board has also considered whether any other separate ratings are warranted for any additional neurological impairment attributed to the Veteran's cervical spine disability.  All neurological testing of the upper extremities during the Veteran's numerous VA examinations was normal.  The Board finds the evidence of record is absent any evidence of other neurological symptoms related to the Veteran's cervical spine during the pendency of the entire appeal.  Accordingly, a separate rating for neurological abnormalities is not warranted.

Diagnostic Codes 5235, 5236, and 5238 through 5242 are not applicable; even if they were, a disability under these codes are evaluated under the General Rating Formula for Diseases and Injuries of the Spine, as discussed above, and would not allow for an increased rating.  There are no other applicable codes available for consideration.

The Board has also fully considered the lay statements of record, which are competent insofar as they relate observable symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Notably, however, the lay evidence of record is not competent to provide an expert opinion as to the Veteran's level of functional impairment as a result of his observable cervical spine disability symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Therefore, it is afforded less probative value than the objective medical evidence of record.  This is especially so when the lay statements are at odds with and contradicted by behavior shown during a VA examination, as discussed in more detail above.  While VA generally considers a claimant's statements credible, the level of probative value assigned to those statements is lessened when the claimant's description of the symptoms/severity of a condition directly conflict with a medical professional's observations of a claimant's actual physical abilities.  

Affording reasonable doubt, the Board finds the evidence of record warrants a 20 percent rating, but no greater, for the Veteran's cervical spine disability for the entire period on appeal.  38 U.S.C.A. § 5243.   However, as the preponderance of the evidence is against assignment of any higher rating for any time period, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

Cervicalgia

In evaluating the evidence of record, the Board finds that the Veteran is entitled to a rating of 30 percent for his service-connected cervicalgia, but no higher, for the entire period on appeal.

There is no competent medical or lay evidence indicating the Veteran's cervicalgia has resulted in headaches that are very frequent, completely prostrating, and prolonged, productive of severe economic inadaptability to warrant a rating of 50 percent.  38 C.F.R. § 4.124a, Diagnostic Code, 8100 (2016).

On the contrary, the September 2006 VA examiner diagnosed the Veteran with cervicalgia - headache pain secondary to his neck pain.  The October 2008 VA examiner opined that fewer than half the Veteran's headaches were prostrating and lasted only a short period of time.  The October 2014 VA examiner opined the Veteran did not report headaches, but rather had pain in the cervical spine.  Finally, the August 2016 VA examiner opined the Veteran experienced referred pain from the cervical spine, and did not have a primary headache condition.  Arguably, then, based on this evidence, the Veteran should not have an evaluation for headaches, as he does not have a headache disorder per se.  Pain in and due to the cervical spine is encompassed within the rating for the cervical spine condition, and should not be considered in any other rating, since that results in him being compensated twice for the same symptomatology.

Regardless, even though he has frequent "headaches," from the Veteran's description, they are not prolonged in nature.  Rather, he consistently states they last for anywhere from 20-30 minutes to an hour.  They are also not "completely prostrating."  Laying down to rest does not equal completely prostrating.  Again, this implies some type of extreme exhaustion, and the Veteran simply hasn't described that type of symptomatology.  He also hasn't described any resulting impairment that would be analogous to "severe economic inadaptability."  Despite his headaches, he retains the ability to engage in physical activities such as tennis, golfing, riding a bicycle or walking on a routine basis.  Although he is no longer working as he is retired, the fact that he engages in such physical activities on a regular basis means that his functional impairment is not such that his headaches would be capable of producing "severe economic inadaptability" if he were working. 

Affording reasonable doubt, the Board finds the evidence of record warrants a 30 percent rating, but no greater, for the Veteran's cervicalgia for the entire period on appeal.  38 U.S.C.A. § 5243.   However, as the preponderance of the evidence is against assignment of any higher rating for any time period, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.



Extra-schedular Consideration

The Board has also considered referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  As discussed above, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The greater weight of the evidence establishes that the Veteran's disability picture is adequately contemplated by the applicable schedular rating criteria, which have been discussed exhaustively above.

Although the relevant diagnostic codes allow for higher ratings, the Board fully explained why the higher ratings were not warranted.  As required under DeLuca and the controlling regulations, the Board considered the functional impairments and pain associated with the Veteran's disabilities when assigning the schedular ratings.  The Board finds that the rating schedule is adequate for rating the Veteran's disabilities and, therefore, that referral for extraschedular consideration is not warranted under the circumstances of this case.  Also, the Veteran's disabilities have at no point reflected factors that constitute an unusual or exceptional disability picture given the level of disability contemplated in his assigned ratings.  Additionally, the Veteran has not raised the issue.  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).

ORDER

Entitlement to an evaluation in excess of 20 percent for cervical spine degenerative disc disease (DDD) is denied.

Entitlement to an evaluation in excess of 30 percent for cervicalgia associated with cervical spine DDD is denied.

____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


